Appeal by the plaintiff from a judgment of the Supreme Court, Suffolk County (Dunn, J.), entered May 29, 2003, which, upon an order of the same court dated May 1, 2003, inter alia, granting the defendants’ motion for summary judgment dismissing the complaint, dismissed the complaint. The notice of appeal from the order is deemed to be a notice of appeal from the judgment (see CPLR 5512 [a]).
Ordered that the judgment is affirmed, with costs, for reasons stated by Justice Dunn at the Supreme Court in the order dated May 1, 2003. Florio, J.P., Schmidt, Adams and Fisher, JJ., concur.